     Case 3:20-cv-05876-MCR-MAF Document 10 Filed 04/21/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

DANIEL JOSEPHRAY KANE,

      Petitioner,

v.                                          CASE NO. 3:20cv5876-MCR/MAF

MARK S. INCH, Secretary,
Department of Corrections,

      Respondent.
                                /

                                    ORDER

      This matter is before the Court on the Report and Recommendation of the

U.S. Magistrate Judge. ECF No. 9. The parties have been furnished a copy of

the Report and Recommendation and have been afforded an opportunity to file

objections pursuant 28 U.S.C. § 636(b)(1). No objections have been timely filed.

I have determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Report and Recommendation, ECF No. 9, is adopted and

incorporated by reference in this Order.

      2. The amended § 2254 petition for writ of habeas corpus, ECF No. 4, is

DISMISSED.
    Case 3:20-cv-05876-MCR-MAF Document 10 Filed 04/21/21 Page 2 of 2




     3. A certificate of appealability is DENIED and leave to appeal in forma

pauperis is also DENIED.

     DONE AND ORDERED this 21st day of April 2021.



                                     s/  M. Casey Rodgers
                                    M. CASEY RODGERS
                                    UNITED STATES DISTRICT JUDGE
